>3&'0)

                              EL PASO COUNTY DETENTION FACILITY
                                        601 E. Overland St.
                                       El Paso, Texas 79901


                                        Date: 04/05/2015               ^3^^ »
Office ofthe Clerk                                                            k?R
Texas Court of Criminal Appeals                                                       v C»I0
P.O. Box 12308; Capitol Station
Austin, tx. 78711                                                         ***!Acosta, Qerk
Attn: Abel Acosta, Clerk
                                         Re: Writ No. WR-82-545-01


Dear Mr. Acosta;
       In February, 2015 I forwarded a letter to your office notifying the Texas Court of
Criminal Appeals of my "intent to take-up supervisory writs with the Texas Supreme Court from
a February 18, 2015 adverse" decision denying, without written reasons, my writ of mandamus
seeking to "compel" the District Court Judge in my case to "act" upon an October 17, 2014
pending "non-suspendable" (and "prompt response required") "writ of habeas corpus"
(T.C.Cr.P. Art. 11.07). Additonally, I requested a copy of the entire record regarding this matter
in order to "perfect" a proper writ application for the Texas State Supreme Court.
          Upon further legal research, I have discovered that, the "writ of habeas corpus" is NOT
purely and, thus, not "plainly" a "civil action" and, that the Texas Supreme court, pursuant to
Gov't code Sections 22.001-22.002, DOES NOT have jurisdiction over criminal cases and does
NOT review decisions issued by the Texas Court of Criminal Appeals.
       This being the law in Texas, the February 18, 2015 decision issued by the Texas Court of
Criminal Appeals constitutes an "exhaustion" of all available State remedies in Texas. It would
be "pointless" to seek discretiionary review of the decision rendered by the Court of Criminal
Appeals since their decision was FINAL when it denied mandamus relief in this critical matter.
(Tex Rules of Appellate Proc. 68.3).
       Be advised that the Federal District Court of competent jurisdiction (USDC-WDT-ELP
DIV) will have jurisdiction over this subject matter, pursuant to 28 USC 2254 and 2255, via,
Petition for Writ of Habeas Corpus. In order to "perfect" this petition, the entire record from
the Court of Criminal Appeals in this matter must be furnished to me as soon as possible.

          Your prompt attention and response will be sincerely appreciated. Thank you for your
cooperation.
                                                     Respectfully submitted,
MF:                                                  tAUAuuL £&rvu)*vukvz
xc: Alfredo Chavez, Esq.                             MICHAEL FERNANDEZ
   File                                              EPCDF No. 9579081; Loc.6-40